859 F.2d 150Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Albert Larvell NICKS, Plaintiff-Appellant,v.Thomas ISRAEL, Warden, Mayor Armetrout, L.R. Day, Captain,Lt. Childers, Sgt. Thomas, Defendants-Appellees.
No. 88-6673.
United States Court of Appeals, Fourth Circuit.
Submitted July 27, 1988.Decided Sept. 9, 1988.

Albert Larvell Nicks, appellant pro se.
Mark Ralph Davis, Office of Attorney General, for appellees.
Before DONALD RUSSELL, K.K. HALL, and WILKINSON, Circuit Judges.
PER CURIAM:


1
Albert Nicks appeals the district court's order dismissing this 42 U.S.C. Sec. 1983 action for failure to demonstrate administrative exhaustion.  Acting pursuant to 42 U.S.C. Sec. 1997e, the district court ordered appellant to exhaust administrative remedies and to advise the court within 100 days of the result of the administrative proceedings.  It warned appellant that failure to advise the court regarding exhaustion would result in dismissal of the action.  The district court dismissed the case upon expiration of the 100 day period, appellant not having complied with its order.


2
The district court could properly require exhaustion of administrative remedies under 42 U.S.C. Sec. 1997e.  Its dismissal of the action when appellant failed to comply with its order was not an abuse of discretion.  However, the dismissal should have been without prejudice.  We therefore affirm the judgment below, but we modify it to specify that the dismissal is without prejudice.  We dispense with oral argument because the dispositive issues have recently been decided authoritatively.


3
AFFIRMED AS MODIFIED.